Citation Nr: 1419382	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability associated with anterior cruciate ligament and lateral meniscus tear with osteoarthrosis.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee anterior cruciate ligament and lateral meniscus tear with osteoarthrosis.

3.  Entitlement to an initial compensable disability rating for residual knee scars.

4.  Entitlement to an initial compensable disability rating for limited left leg extension associated with anterior cruciate ligament and lateral meniscus tear with osteoarthrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the Veteran's 10 percent rating for a left knee anterior cruciate ligament and lateral meniscus tear with osteoarthrosis.

In an August 2012 rating decision, the RO granted service connection for left knee instability and assigned a 10 percent rating effective as of April 4, 2012-the date of the VA examination on which instability was found.  The RO also granted service connection for limited left leg extension and assigned a noncompensable rating effective as of April 30, 2010-the date of the Veteran's claim for an increased rating.

In a June 2013 rating decision, the RO granted service connection for residual knee scars and assigned a noncompensable rating effective as of January 20, 2004-the date of the Veteran's initial claim for service connection.

In April 2014, the Veteran testified at a hearing at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issues of (1) whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a low back disorder, (2) entitlement to service connection for a right knee disorder, (3) entitlement to service connection for hypertension, and (4) entitlement to service connection for a sleep disorder-all to include as secondary to a service-connected left knee disability-have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2014 claim regarding the low back; see also April 2014 videoconference hearing, pp. 12-13, 15.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of (1) entitlement to an initial disability rating in excess of 10 percent for left knee instability, (2) entitlement to a disability rating in excess of 10 percent for a left knee anterior cruciate ligament and lateral meniscus tear with osteoarthrosis, and (3) entitlement to an initial compensable disability rating for limited left leg extension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

As of November 30, 2012, the Veteran has two painful scars of the left knee.


CONCLUSION OF LAW

As of November 30, 2012, the criteria for a 10 percent disability evaluation, and no higher, for painful left knee scars have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.118 Diagnostic Code (DC) 7805 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends at his April 2014 videoconference hearing that he has burning and tender scars on his left knee as a result of his November 30, 2012 surgery.  See transcript, pp. 13-14.

Scars are rated based upon their effects.  38 C.F.R. § 4.118, Diagnostic Code 7805.  A 10 percent rating applies when 1 or 2 scars are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Attributing the benefit of the doubt to the Veteran, the Board construes his report of burning and tender scars as painful for purposes of the rating criteria, and further finds that the Veteran is both credible and competent to report painful left knee scars following his November 2012 surgery.  See 38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a layperson is competent to observe skin disorders); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider the Veteran's demeanor when testifying at a hearing).

As both the Veteran and his representative confirmed at the April 2014 hearing that the assignment of a 10 percent rating for the scars resulting from his November 2012 surgery would satisfy his appeal, no further discussion of either the duties to notify and assist or the merits of this issue is required.  See transcript, pp. 13-15.


ORDER

Effective November 30, 2012, a rating of 10 percent, but no higher, for left knee scars is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

Both the medical evidence of record and the testimony of the Veteran and his spouse suggest that the Veteran's left knee disabilities on remand may have worsened since the most recent VA examination, dated April 2012.  Specifically, a VA physician wrote in April 2013 that the Veteran's left knee needs a total replacement.  Moreover, the Veteran testified that his left knee instability is severe.  See transcript, pp. 10-11.  Furthermore, the Veteran testified that his overtime hours at work have been adversely affected since the November 2012 surgery.  Id., pp. 4-6.  Finally, his spouse reported that she has observed the Veteran experiencing increased pain since the November 2012 surgery.  Id., pp. 6-7.  As such, the evidence indicates that his left knee disabilities on remand have increased in severity since the last examination, and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of those disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

On remand, the RO should consider the impact of the Veteran's steroid injections and pain medication on his left knee range of motion and functional loss in light of Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  See transcript, p. 8.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical records that he has received for his left knee disabilities on remand, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including records from the Dallas, Texas, VA Medical Center (VAMC), should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his left knee disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment-including from the Dallas, Texas VAMC-and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his left knee disabilities and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's left knee disabilities, provide him with an appropriate VA examination to determine the severity of those disabilities.  The claims file must be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

The examiner should report all pertinent findings.  In addition to objective test results, the examiner should fully describe the functional effects caused by the disabilities, including providing an opinion as to whether the Veteran's reported left knee instability is best described as slight, moderate, or severe.

The examiner should also describe any neurological manifestations of the left knee disabilities, and name any affected nerves.

The examiner should also estimate and/or describe what the Veteran's left knee range of motion and functional loss would be if he were not taking steroid injections and pain medications.

The examiner should also discuss the impact that the Veteran's left knee disabilities have on his ability to secure and maintain substantially gainful employment.  All conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


